 
 
I 
111th CONGRESS
2d Session
H. R. 4874 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2010 
Mr. Ellison introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to authorize the Secretary of Transportation to waive, if in the public interest, certain requirements relating to the letting of contracts, and for other purposes. 
 
 
1.Waiver authoritySection 112 of title 23, United States Code, is amended—
(1)in subsection (a) by adding at the end the following: The Secretary may waive for a project any requirement under this subsection to award a contract by competitive bidding if the Secretary determines, with respect to the project, that such waiver is in the public interest.; and
(2)in subsection (b)(1) by adding at the end the following: The Secretary may waive for a project any requirement under this paragraph to award a contract by competitive bidding if the Secretary determines, with respect to the project, that such waiver is in the public interest..  
 
